UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4610

TIMOTHY ROBINSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Chief District Judge.
(CR-96-77-A)

Submitted: March 13, 1997

Decided: March 24, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Drewry B. Hutcheson, Jr., Alexandria, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, Kathleen M. Kahoe, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Appellant Timothy Robinson appeals his convictions for posses-
sion with intent to distribute marijuana, in violation of 21 U.S.C.
§ 841 (1994), and possession of marijuana by a prisoner, in violation
of 18 U.S.C. § 13 (1994). He claims that the trial judge erroneously
ruled on matters of jury selection and evidence. Finding no merit to
his contentions, we affirm.

I.

At the time of the alleged offenses, Robinson was an inmate at the
Lorton Reformatory in Lorton, Virginia. On October 23, 1995, cor-
rectional officers found 27.4 grams of marijuana packaged for sale
and $105 in cash after a search of Robinson's person and his cell.

The trial judge conducted a voir dire of the jury venire. One juror
informed the court that he was a retired chief of police of Ashwood,
New Hampshire. The juror also informed the court that his past occu-
pation would not influence his decision. Robinson moved to strike the
juror for cause, but the court stated that the juror"look[ed] me in the
eye and said he could be impartial." The court then asked whether any
prospective juror would credit the testimony of a law enforcement
officer merely because of that witness's role as a law enforcement
officer. No affirmative responses were received.

Robinson then challenged two of the Government's peremptory
strikes as violative of Batson v. Kentucky, 476 U.S. 79 (1986). The
Government stated that the jurors were struck because one was an
attorney and one had, a few weeks before, sat on a jury which had
returned a "not-guilty" verdict. The court then asked defense counsel
if he had any reason to believe that the Government's stated reasons
for the strikes were pretextual, and defense counsel answered in the
negative.

During the trial, the Government called Roy Grillo as an expert in
drug distribution and possession in prison. Over Robinson's objec-

                    2
tion, Grillo testified that possession of narcotics in prison perpetuates
violent activity within the institution. The court then instructed the
jury that "there's no violence in this case, other than the struggle men-
tioned by the government in locating the source[of the drugs]." The
court then sustained the Government's objection to defense counsel's
cross-examination regarding correctional officials' possession of
drugs at Lorton. The court stated that Robinson could recall Grillo if
he produced evidence, aside from his own statement, that he had been
framed by Lorton guards.

II.

Robinson contends that the trial judge's failure to excuse for cause
the juror who had worked as a chief of police denied him his right to
a fair and impartial jury. We review a district court's refusal to excuse
a juror for cause for manifest abuse of discretion. See Poynter v.
Ratcliff, 874 F.2d 219, 222 (4th Cir. 1989). A juror is presumed
impartial, and the existence of a preconception is insufficient to rebut
the presumption if the juror can "`lay aside his impression or opinion
and render a verdict based on the evidence presented in court.'" Id.
at 221 (quoting Irvin v. Dowd, 366 U.S. 717, 723 (1961)). Here, the
trial judge questioned the juror as to any preconceptions he might
have due to his law enforcement background. When the juror
unequivocally responded that he could be impartial, the trial judge,
after looking the juror "in the eye," concluded that no cause existed
to excuse the juror. It is within the district court's sound discretion to
assess the credibility of the juror's statements as to his fairness. Id.
at 222. The district court credited the juror's statements, and Robin-
son offers this court no basis to reject that finding.

III.

Robinson also claims that the Government violated his equal pro-
tection rights when it used peremptory strikes to exclude two black
jurors from the jury. Equal protection considerations prohibit a prose-
cutor from using peremptory strikes to exclude jurors on the basis of
race. See Batson, 476 U.S. at 95-97. Under Batson, once the defen-
dant demonstrates a prima facie case of racial discrimination, the bur-
den shifts to the prosecution to advance a neutral explanation for the
strike. Id. at 97. The defendant may then impeach the prosecution's

                     3
reasons as pretextual or inadequate. See United States v. Joe, 928 F.2d
99, 102 (4th Cir. 1991). This court accords the district court's findings
as to the reasons for the peremptory strikes great deference and will
reverse only for clear error. See United States v. Bynum, 3 F.3d 769,
772 (4th Cir. 1993).

Assuming that Robinson made out a prima facie case, the prosecu-
tor came forward with race-neutral reasons for striking the jurors. No
evidence was presented suggesting that the prosecutor's proffered rea-
sons were pretextual or inadequate. We find no error in the district
court's determination that race played no role in the prosecutor's
actions, and we agree with the district court that there was no equal
protection violation. See United States v. Valley, 928 F.2d 130, 135-
36 (5th Cir. 1991).

IV.

Regarding Robinson's claims concerning evidentiary rulings, we
find that the district court did not abuse its discretion. See United
States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993) (standard of
review). Further, any error regarding Grillo's testimony was harmless
in light of the other evidence. See Fed. R. Crim. P. 52(a).

Accordingly, we affirm Robinson's convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4